In an action to recover on two promissory notes, (1) defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County, entered November 5, 1965 as, on plaintiff’s motion, dismissed defendant’s two counterclaims and (2) plaintiff cross-appeals from so much of the order as denied its said motion insofar as it was for summary judgment. Order affirmed, insofar as appealed from by the respective parties, without costs. Defendant’s time to serve an amended answer is extended until 20 days after entry of the order hereon. To avoid misinterpretaion of the order, we note that, in addition to the remaining defensive issue of lack of good faith, there is also present for trial the defensive issue of the authority of the corporate officer who executed and delivered the notes. That issue was raised in paragraph 8 of the answer and was not affected by the order appealed from, except insofar as it was left extant.
Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.